


Exhibit 10.36

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made as of March 21, 2018 among
Nabriva Therapeutics US, Inc. (the “Company”), Nabriva Therapeutics plc and
Jennifer Schranz (the “Executive”) (together, the “Parties”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive as its Chief Medical
Officer and as Chief Medical Officer of its group of companies; and

 

WHEREAS, the Executive has agreed to accept such employment on the terms and
conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties herein contained, the Parties hereto
agree as follows:

 

1.              Agreement. This Agreement shall be effective as of the date
first set forth above (the “Effective Date”). Following the Effective Date, the
Executive shall continue to be an employee of the Company until such employment
relationship is terminated in accordance with Section 7 hereof (the “Term of
Employment”).

 

2.              Position. During the Term of Employment, the Executive shall
serve as the Chief Medical Officer of the Company and Nabriva Therapeutics plc,
working out of the Company’s office in King of Prussia, Pennsylvania, and
travelling as reasonably required by the Executive’s job duties.

 

3.              Scope of Employment. During the Term of Employment, the
Executive shall be responsible for the performance of those duties consistent
with the Executive’s position as Chief Medical Officer. The Executive shall
report to the Chief Executive Officer of the Company and shall be accountable to
the Board of Directors of Nabriva Therapeutics plc (the “Board”) and shall
perform and discharge faithfully, diligently, and to the best of the Executive’s
ability, the Executive’s duties and responsibilities hereunder. The Executive
shall devote substantially all of the Executive’s business time, loyalty,
attention and efforts to the business and affairs of the Company, Nabriva
Therapeutics plc, and their affiliates. Membership on boards of directors of any
additional companies will be permitted only with the express approval of the
Board. Notwithstanding the previous sentence, the Executive may engage in
charitable activities and serve on a charitable board with the approval of the
Chief Executive Officer. The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
Nabriva Therapeutics plc and any changes therein that may be adopted from time
to time by the Company and/or Nabriva Therapeutics plc.

 

4.              Compensation. As full compensation for all services rendered by
the Executive to the Company, Nabriva Therapeutics plc, and any affiliate
thereof, during the Term of Employment, the Company will provide to the
Executive the following:

 

(a) Base Salary. The Executive shall receive a base salary at the annualized
rate of $400,000 (the “Base Salary”), paid in equal bi-weekly installments in
accordance with the

 

--------------------------------------------------------------------------------



 

Company’s regularly established payroll procedure. Such Base Salary shall be
reviewed by the Company’s compensation committee and the Board in the first
quarter of each fiscal year; any adjustment to the Executive’s Base Salary shall
be retroactively effective as of the first day of such fiscal year.

 

(b) Cash Payment. A single cash payment of $100,000 will be made no later than
thirty (30) days following execution of this Agreement subject to applicable tax
withholdings; provided, however that $50,000 will need to be repaid by Executive
to the Company if Executive voluntarily terminates her employment with the
Company or if the Company terminates Executive’s employment for cause within one
year of the date of this Agreement; provided, further that no such repayment
will be required upon a change of control that occurs three (3) months before or
twelve (12) months after Executive’s employment terminates.

 

(c) Annual Discretionary Bonus. Following the end of each fiscal year and
subject to the approval of the Board, the Executive may be eligible to receive a
discretionary annual retention and performance bonus of 35% of the Executive’s
then current Base Salary (the “Target Bonus”), based on the Executive’s
performance and the performance of the Company and Nabriva Therapeutics plc
during the applicable fiscal year, as determined by the Board in its sole
discretion. All annual bonuses, if any, will be payable no later than March 15
of the year following the year in which they are earned. The Executive must be
employed on the date of payment in order to be eligible for any annual bonus,
except as specifically set forth below. Any bonus determined by the Board to be
payable to the Executive with respect to 2017 shall be determined as if the
Executive were employed by the Company for the entire 2017 fiscal year (i.e.,
such bonus, if any, shall not be pro-rated).

 

(d) Equity Award. Subject to the approval of the Board, the Company shall grant
to the Executive a sign-on stock option grant with respect to 150,000 ordinary
shares of Nabriva Therapeutics plc, with an exercise price equal to the closing
price of the stock on the grant date, and vesting over a period of 4 years,
subject to the terms of the Company’s stock option plan and the applicable award
agreement. The Executive will be eligible to receive additional equity awards,
if any, at such times and on such terms and conditions as the Board shall, in
its sole discretion, determine.

 

(e) Vacation. The Executive shall be eligible for up to 20 days of paid vacation
per calendar year. The number of vacation days for which the Executive is
eligible shall accrue at the rate of 1.67 days per month that the Executive is
employed during such calendar year. At the end of a calendar year, the Executive
may carry over to the next year any accrued but unused vacation days, but any
such carried over days will be forfeited if not used by six (6) months following
the end of the calendar year.

 

(f) Benefits. The Executive may participate in any and all benefit programs that
the Company establishes and makes available to its senior executive employees
from time to time, provided that the Executive is eligible under (and subject to
all provisions of) the plan documents governing those programs. Benefits are
subject to change at any time in the Company’s sole discretion.

 

--------------------------------------------------------------------------------



 

(g) Withholdings. All compensation payable to the Executive shall be subject to
applicable taxes and withholdings.

 

5.              Expenses. The Executive shall be entitled to reimbursement by
the Company for all reasonable business and travel expenses incurred by the
Executive on the Company’s behalf during the course of the Executive’s
employment, upon the presentation by the Executive of documentation itemizing
such expenditures and attaching all supporting vouchers and receipts.
Reimbursement will be made no later than 30 calendar days after the expense is
substantiated (which must occur within 30 calendar days after the expense is
incurred). The expenses eligible for reimbursement under this provision may not
affect the amount of such expenses eligible for reimbursement in any other
taxable year, and the right to reimbursement is not subject to liquidation or
exchange for another benefit.

 

6.              Restrictive Covenants Agreement. As a condition to your
employment, you will be required to execute the enclosed Proprietary Rights,
Non-Disclosure, Developments, Non-Competition and Non-Solicitation Agreement.

 

7.              Employment Termination. This Agreement and the employment of the
Executive shall terminate upon the occurrence of any of the following:

 

(a) Upon the death or “Disability” of the Executive. As used in this Agreement,
the term “Disability” shall mean a physical or mental illness or disability that
prevents the Executive from performing the duties of the Executive’s position
for a period of more than any three consecutive months or for periods
aggregating more than twenty-six weeks. The Company shall determine in good
faith and in its sole discretion whether the Executive is unable to perform the
services provided for herein.

 

(b) At the election of the Company, with or without “Cause” (as defined below),
immediately upon written notice by the Company to the Executive. As used in this
Agreement, “Cause” shall mean a finding by the Board that the Executive:

 

(i) failed to perform (other than by reason of physical or mental illness or
disability for a period of less than three consecutive months or in aggregate
less than twenty-six weeks) the Executive’s assigned duties diligently or
effectively or was negligent in the performance of these duties;

 

(ii) materially breached this Agreement;

 

(iii) materially breached the Executive’s Proprietary Rights, Non-Disclosure and
Developments Agreement, or any similar agreement between the Executive and the
Company;

 

(iv) engaged in willful misconduct, fraud, or embezzlement;

 

(v) engaged in any conduct that is materially harmful to the business, interests
or reputation of the Company, except if the Executive had a reasonable and good
faith belief that such conduct was in the best interest of the Company; or

 

--------------------------------------------------------------------------------



 

(vi) was convicted of, or pleaded guilty or nolo contendere to a crime involving
moral turpitude or any felony.

 

To the extent any of the above grounds, other than the grounds set forth in
Section 7(b)(iv) and 7(b)(vi), is capable of being cured, the Company shall
provide Executive with written notice of the ground, and thirty (30) days within
which to cure such ground.

 

(c) At the election of the Executive, with or without “Good Reason” (as defined
below), immediately upon written notice by the Executive to the Company
(subject, if it is with Good Reason, to the timing provisions set forth in the
definition of Good Reason). As used in this Agreement, “Good Reason” shall mean:

 

(i) the Company’s failure to pay or provide in a timely manner any material
amounts owed to Executive in accordance with this Agreement;

 

(ii) a material diminution in the nature or scope of Executive’s duties,
responsibilities, or authority;

 

(iii) the Company’s requiring Executive to relocate Executive’s primary office
more than fifty (50) miles from King of Prussia, Pennsylvania; or

 

(iv) any material breach of this Agreement by the Company not otherwise covered
by this paragraph;

 

provided, however, that in each case, the Company shall have a period of not
less than thirty (30) days to cure any act constituting Good Reason following
Executive’s delivery to the Company of written notice within sixty (60) days of
the action or omission constituting Good Reason.

 

8. Effect of Termination.

 

(a) All Terminations Other Than by the Company Without Cause or by the Executive
With Good Reason. If the Executive’s employment is terminated under any
circumstances other than a Qualifying Termination (as defined below) (including
a voluntary termination by the Executive without Good Reason pursuant to
Section 7(c), a termination by the Company for Cause pursuant to Section 7(b) or
due to the Executive’s death or Disability pursuant to Section 7(a)), the
Company’s obligations under this Agreement shall immediately cease and the
Executive shall only be entitled to receive (i) the Base Salary that has accrued
and to which the Executive is entitled as of the effective date of such
termination and to the extent consistent with general Company policy, accrued
but unused paid time off through and including the effective date of such
termination, to be paid in accordance with the Company’s established payroll
procedure and applicable law but no later than the next regularly scheduled pay
period, (ii) unreimbursed business expenses for which expenses the Executive has
timely submitted appropriate documentation in accordance with Section 5 hereof,
and (iii) any amounts or benefits to which the Executive is then entitled under
the terms of the benefit plans then-sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code) (the
payments described in this sentence, the “Accrued Obligations”). The Executive
shall not be entitled to any other compensation or consideration that the
Executive may have received had the

 

--------------------------------------------------------------------------------

 

Executive’s Term of Employment not ceased, except that if Executive’s employment
terminated because of his death or Disability, he or his estate, as the case may
be, shall, subject to Section 8(d) hereof, be paid on the later of the Payment
Date and the date on which annual bonuses are paid to all other employees, any
earned but unpaid annual bonus from any previously completed calendar year
notwithstanding the requirement that the individual be employed on the payment
date of such annual bonus (such payment, the “Earned but Unpaid Bonus”).

 

(b) Termination by the Company Without Cause or by the Executive With Good
Reason Prior to or More Than Twelve Months Following a Change in Control. If the
Executive’s employment is terminated by the Company without Cause pursuant to
Section 7(b) or by the Executive with Good Reason pursuant to Section 7(c) (in
either case, a “Qualifying Termination”) prior to or more than twelve (12)
months following a Change in Control (as defined below), the Executive shall be
entitled to the Accrued Obligations. In addition, and subject to the conditions
of Section 8(d), the Company shall: (i) continue to pay to the Executive, in
accordance with the Company’s regularly established payroll procedure, the
Executive’s Base Salary for a period of twelve (12) months; (ii) provided the
Executive is eligible for and timely elects to continue receiving group medical
insurance pursuant to the “COBRA” law, continue to pay (but in no event longer
than twelve (12) months following the Executive’s termination date) the share of
the premium for health coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage, unless the
Company’s provision of such COBRA payments will violate the nondiscrimination
requirements of applicable law, in which case this benefit will not apply;
(iii) pay the Executive any earned but unpaid annual bonus from a previously
completed calendar year on the later of the Payment Date and the date on which
annual bonuses are paid to all other employees, notwithstanding the requirement
that the individual be employed on the payment date of such annual bonus; and
(iv) pay the Executive a prorated annual bonus for the year in which the
Qualifying Termination occurs, calculated by multiplying 100% of the Target
Bonus by a fraction, the numerator of which is equal to the number of days in
the calendar year during which Executive was employed and the denominator of
which equals 365 (the “Pro-Rated Bonus Payment”), which Pro-Rated Bonus Payment
shall be paid in a single lump-sum on the Payment Date(collectively, the
“Severance Benefits”).

 

(c) Termination by the Company Without Cause or by the Executive With Good
Reason Within Twelve Months Following a Change in Control. If a Qualifying
Termination occurs within twelve (12) months following a Change in Control, then
the Executive shall be entitled to the Accrued Obligations. In addition, and
subject to the conditions of Section 8(d): (i) the Executive will be eligible to
receive the Severance Benefits as set forth in Section 8(b) other than the
Pro-Rated Bonus Payment, subject to the same terms, conditions and limitations
described therein, and (ii) in lieu of the Pro-Rated Bonus Payment, the
Executive will be eligible to receive a lump sum payment equal to 100% of the
Executive’s Target Bonus for the year in which the Qualifying Termination occurs
without regard to whether the performance goals applicable to such Target Bonus
had been established or satisfied at the date of termination of employment,
payable in a lump sum on the Payment Date (collectively, the “Change in Control
Severance Benefits”). For the avoidance of doubt, a Qualifying Termination
occurring within twelve (12) months following a Change in Control shall also
constitute a Good Leaver Event (as such term is defined in the Nabriva
Therapeutics plc Amended and Restated Stock Option Plan 2015 (the “Plan”)) and
as such, in accordance with the terms of the Plan, the vesting of 100% of the

 

--------------------------------------------------------------------------------



 

Executive’s assumed and then-unvested equity awards shall be accelerated, such
that all then unvested equity awards vest and become fully exercisable or
non-forfeitable as of the termination date, with the same treatment applying to
any assumed and then-unvested equity awards granted by the Company to the
Executive under any successor equity incentive plan.

 

(d) Release. As a condition of the Executive’s receipt of the Earned but Unpaid
Bonus, the Severance Benefits or the Change in Control Severance Benefits, as
applicable, the Executive or his estate, as applicable, must execute and deliver
to the Company a severance and release of claims agreement in substantially the
form attached hereto (the “Severance Agreement”), which Severance Agreement must
become irrevocable within 60 days following the date of the Executive’s
termination of employment (or such shorter period as may be directed by the
Company). The Earned but Unpaid Bonus, the Severance Benefits or the Change in
Control Severance Benefits, as applicable, will be paid or commence to be paid
in the first regular payroll beginning after the Severance Agreement becomes
effective, provided that if the foregoing 60 day period would end in a calendar
year subsequent to the year in which the Executive’s employment ends, the Earned
but Unpaid Bonus, the Severance Benefits or Change in Control Severance
Benefits, as applicable, will not be paid or begin to be paid before the first
payroll of the subsequent calendar year (the date the Earned but Unpaid Bonus,
the Severance Benefits or Change in Control Severance Benefits, as applicable,
commence pursuant to this sentence, the “Payment Date”). The Executive must
continue to comply with the Proprietary Rights, Non-Disclosure and Developments
Agreement in order to be eligible to continue receiving the Severance Benefits
or Change in Control Severance Benefits, as applicable.

 

(e) Change in Control Definition. For purposes of this Agreement, Change in
Control shall mean: (i) an exclusive license of or the sale, the lease or other
disposal of all or substantially all of the assets of the Company; (ii) a sale
or other disposal (for the avoidance of doubt, the term disposal shall not
include a pledge) in any transaction or series of transactions to which the
Company is a party of 50% or more of the voting power of the Company, other than
any transaction or series of transactions principally for bona fide equity
financing purposes in which cash is received by the Company or indebtedness of
the Company is cancelled or converted, or a combination thereof; (iii) a merger
or consolidation of the Company with or into any third party, other than any
merger or consolidation in which the shares of the Company immediately preceding
such merger or consolidation continue to represent a majority of the voting
power of the surviving entity immediately after the closing of such merger or
consolidation; and (iv) a liquidation, winding up or any other form of
dissolution of the Company.

 

9. Modified Section 280G Cutback. Notwithstanding any other provision of this
Agreement, except as set forth in Section 9(b), in the event that the Company
undergoes a “Change in Ownership or Control” (as defined below), the following
provisions shall apply:

 

(a) The Company shall not be obligated to provide to the Executive any portion
of any “Contingent Compensation Payments” (as defined below) that the Executive
would otherwise be entitled to receive to the extent necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Code) for
the Executive. For purposes of this Section 9, the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Treasury Regulation

 

--------------------------------------------------------------------------------



 

Section 1.280G-1, Q/A-30 or any successor provision) of the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Amount.”

 

(b) Notwithstanding the provisions of Section 9(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
the Executive (including state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 9(b) shall be referred to as a
“Section 9(b) Override.” For purpose of this paragraph, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(c) For purposes of this Section 9 the following terms shall have the following
respective meanings:

 

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to or for the benefit of a “disqualified individual” (as defined
in Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

 

(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this Section 9(d).
Within thirty (30) days after each date on which the Executive first become
entitled to receive (whether or not then due) a Contingent Compensation Payment
relating to such Change in Ownership or Control, the Company shall determine and
notify the Executive (with reasonable detail regarding the basis for its
determinations) (1) which Potential Payments constitute Contingent Compensation
Payments, (2) the Eliminated Amount and (3) whether the Section 9(b) Override is
applicable. Within thirty (30) days after delivery of such notice to the
Executive, the Executive shall deliver a response to the Company (the “Executive
Response”) stating either (A) that the Executive agrees with the Company’s
determination pursuant to the preceding sentence or (B) that the Executive
disagrees with such determination, in which case the Executive shall set forth
(x) which Potential Payments should be characterized as Contingent Compensation
Payments, (y) the Eliminated Amount, and (z) whether the Section 9(b) Override
is applicable. In the event that the Executive fails to deliver an Executive

 

--------------------------------------------------------------------------------



 

Response on or before the required date, the Company’s initial determination
shall be final. If the Executive states in the Executive Response that the
Executive agrees with the Company’s determination, the Company shall make the
Potential Payments to the Executive within three (3) business days following
delivery to the Company of the Executive Response (except for any Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due). If the Executive
states in the Executive Response that the Executive disagree with the Company’s
determination, then, for a period of sixty (60) days following delivery of the
Executive Response, the Executive and the Company shall use good faith efforts
to resolve such dispute. If such dispute is not resolved within such 60-day
period, such dispute shall be settled exclusively by arbitration in King of
Prussia, Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall, within three (3) business days
following delivery to the Company of the Executive Response, make to the
Executive those Potential Payments as to which there is no dispute between the
Company and the Executive regarding whether they should be made (except for any
such Potential Payments which are not due to be made until after such date,
which Potential Payments shall be made on the date on which they are due). The
balance of the Potential Payments shall be made within three (3) business days
following the resolution of such dispute.

 

(e) The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by the Executive for purposes of Section 4999(a) of
the Code, and the denominator of which is the actual amount to be received by
the Executive in respect of the applicable Contingent Compensation Payment. For
example, in the case of an equity grant that is treated as contingent on the
Change in Ownership or Control because the time at which the payment is made or
the payment vests is accelerated, the denominator shall be determined by
reference to the fair market value of the equity at the acceleration date, and
not in accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1 Q/A-24(b) or (c)).

 

(f) The provisions of this Section 9 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan under which the Executive receives Contingent
Compensation Payments.

 

--------------------------------------------------------------------------------

 

10.       Absence of Restrictions. The Executive represents and warrants that
the Executive is not bound by any employment contracts, restrictive covenants or
other restrictions that prevent the Executive from entering into employment
with, or carrying out the Executive’s responsibilities for, the Company, or
which are in any way inconsistent with any of the terms of this Agreement.

 

11.       Notice. Any notice delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (1) business day after it
is sent for next-business day delivery via a reputable nationwide overnight
courier service, or immediately upon hand delivery, in each case to the address
of the recipient set forth below.

 

To Executive:

 

At the address set forth in the Executive’s personnel file

 

To Company:

 

Nabriva Therapeutics US, Inc
1000 Continental Drive

King of Prussia, PA 19406 USA
Attention: Colin Broom

 

Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 11.

 

12.       Applicable Law; Jury Trial Waiver. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
(without reference to the conflict of laws provisions thereof). Any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the Commonwealth of Pennsylvania
(or, if appropriate, a federal court located within the Commonwealth of
Pennsylvania), and the Company and the Executive each consents to the
jurisdiction of such a court. The Company and the Executive each hereby
irrevocably waives any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

13.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both Parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by the
Executive.

 

14.       Effect of Section 409A of the Code.

 

(a) Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to the Executive in connection with the
Executive’s employment termination is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Executive is a specified employee as defined in Section 409A(a)(2)(B)(i) of the
Code, as determined by the Company in accordance with its procedures,

 

--------------------------------------------------------------------------------



 

by which determination Executive hereby agrees that the Executive is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of the Executive’s “separation from service” (as determined under Section 409A
of the Code) and (ii) the tenth day following the date of the Executive’s death
following such separation from service (the “New Payment Date”). The aggregate
of any payments that otherwise would have been paid to the Executive during the
period between the date of separation from service and the New Payment Date
shall be paid to the Executive in a lump sum in the first payroll period
beginning after such New Payment Date, and any remaining payments will be paid
on their original schedule.

 

(b) General 409A Principles. For purposes of this Agreement, a termination of
employment will mean a “separation from service” as defined in Section 409A of
the Code, each amount to be paid or benefit to be provided will be construed as
a separate identified payment for purposes of Section 409A of the Code, and any
payments that are due within the “short term deferral period” as defined in
Section 409A of the Code or are paid in a manner covered by Treas. Reg. Section
1.409A-1(b)(9)(iii) will not be treated as deferred compensation unless
applicable law requires otherwise. Neither the Company nor the Executive will
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code. This Agreement is intended to comply with the provisions of
Section 409A of the Code and this Agreement shall, to the extent practicable, be
construed in accordance therewith. Terms defined in this Agreement will have the
meanings given such terms under Section 409A of the Code if and to the extent
required to comply with Section 409A of the Code. In any event, the Company
makes no representations or warranty and will have no liability to the Executive
or any other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but not to satisfy the conditions of that section.

 

15.       Acknowledgment. The Executive states and represents that the Executive
has had an opportunity to fully discuss and review the terms of this Agreement
with an attorney. The Executive further states and represents that the Executive
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs the
Executive’s name of the Executive’s own free act.

 

16.       No Oral Modification, Waiver, Cancellation or Discharge. This
Agreement may be amended or modified only by a written instrument executed by
both the Company and the Executive. No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

17.       Captions and Pronouns. The captions of the sections of this Agreement
are for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa.

 

--------------------------------------------------------------------------------



 

18.       Interpretation. The Parties agree that this Agreement will be
construed without regard to any presumption or rule requiring construction or
interpretation against the drafting Party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.

 

19.       Severability. Each provision of this Agreement must be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.

 

20.       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement,
including, without limitation, the Offer Letter dated February 22, 2018.

 

[Signatures on Page Following]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year set forth above.

 

NABRIVA THERAPEUTICS US, INC.    NABRIVA THERAPEUTICS PLC

 

By:

/s/ Colin Broom

 

Name:

Colin Broom

 

Title:

CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Jennifer Schranz, MD

 

Name:

Jennifer Schranz, MD

 

Title:

Chief Medical Officer, Nabriva Therapeutics.

 

 

--------------------------------------------------------------------------------
